Citation Nr: 0201739	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  99-19 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the feet.  

2.  Entitlement to service connection for low back pain.  

3.  Entitlement to service connection for a urinary tract or 
bladder infection.  

4.  Entitlement to service connection for lipoma of the left 
flank.  

5.  Entitlement to service connection for attention deficit 
disorder.   

6.  Entitlement to service connection for sinus tachycardia.

(The Board will address the issues of entitlement to service 
connection for a skin disorder of the feet, low back pain, 
lipoma of the left flank, and attention deficit disorder in a 
separate decision.)  


REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from April 1996 to September 
1997.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO).  In December 2000, the Board remanded 
this claim to the RO for additional development.

Pursuant to authority granted by 67 Fed. Reg. 3,099-3,104 
(Jan. 23 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the issues 
of entitlement to service connection for a skin disorder of 
the feet, low back pain, lipoma of the left flank, and 
attention deficit disorder.  When the Board completes this 
development, it will notify the veteran as required by Rule 
of Practice 903.  67 Fed. Reg. 3,099-3,105 (Jan. 23 2002) (to 
be codified at 38 C.F.R. § 20.903).  The Board will then wait 
for, and review, a response to the notice and, thereafter, 
prepare a separate decision addressing these issues.)


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims for service connection for urinary 
tract or bladder infection and sinus tachycardia and has 
obtained and fully developed all evidence necessary to decide 
those claims.

2.  The veteran does not currently have a disability of a 
urinary tract or bladder infection or a heart disorder 
manifested by sinus tachycardia.  

3.  The November 1998 VA compensation examination is adequate 
for rating purposes on the issues of entitlement to service 
connection for a urinary tract or bladder infection or a 
heart disorder manifested by sinus tachycardia.  

4.  No medical complexity or controversy is shown concerning 
the veteran's claims for service connection for a urinary 
tract or bladder infection or a heart disorder manifested by 
sinus tachycardia so as to require an independent medical 
examination (IME).


CONCLUSIONS OF LAW

1.  A urinary tract or bladder infection was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303 (2001); 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)). 

2.  A heart disorder manifested by sinus tachycardia was not 
incurred in or aggravated by service and may not be presumed 
to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2001); 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)). 

3.  The criteria for submission for an IME have not been met.  
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. §§ 3.328, 20.901 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is 
entitled to service connection for a urinary tract or bladder 
infection and a heart disorder manifested by sinus 
tachycardia.  In March 1999, the RO denied the veteran 
entitlement to these benefits on the basis that he had not 
submitted well-grounded claims.  The veteran appealed the 
RO's decision.   

During the pendency of the veteran's appeal, legislation was 
passed that eliminates the need for a claimant to submit a 
well-grounded claim and enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107).  The change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment of the VCAA and which are not final as of that 
date.  38 U.S.C.A. § 5107, note (Effective and Applicability 
Provisions) (West Supp. 2001).  Further, during the pendency 
of this appeal, in August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 
38 C.F.R. § 3.156(a), which is effective for all claims filed 
on or after August 29, 2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  The RO has indicated that it developed 
and considered the veteran's claims pursuant to the VCAA.  
The RO notified the veteran of this fact in a letter dated 
February 2001.  For the reasons noted below, the Board agrees 
that the RO complied with the notification and assistance 
requirements of the VCAA.

First, as required by the VCAA, in rating decisions dated 
March 1999 and October 2001, letters notifying the veteran of 
those decisions, and other letters dated September 1998, 
February 1999 and February 2001, the RO informed the veteran 
of the evidence needed to substantiate his claims.  See 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  Moreover, in a 
statement of the case issued in June 1999 and a supplemental 
statement of the case issued in October 2001, the RO notified 
the veteran of all regulations pertinent to his claims, 
informed him of the reasons for which it had denied his 
claims, including because he had not submitted evidence 
establishing the existence of a current disability or linking 
a current disability to service (evidence that was previously 
needed to well ground a service connection claim and that is 
still required to grant a service connection claim on the 
merits), and provided him an opportunity to present evidence 
and argument in support of his claims.  The October 2001 
supplemental statement of the case addressed the veteran's 
claims on the merits.  For these reasons, the Board finds 
that adjudicating on the merits the claims at issue in this 
decision does not prejudice the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  

Second, as required by the VCAA, the RO assisted the veteran 
in obtaining and fully developing all evidence necessary to 
decide his claims.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001).  For instance, after the veteran 
filed his claims for service connection and provided 
necessary authorization, the RO secured all evidence 
identified by the veteran as being pertinent to those claims, 
including records from Mary Lanning Memorial Hospital and 
Curtis Reimer, M.D., and a letter from Harry E. Salyards, 
M.D.  The veteran has not reported, and the Board is not 
aware of, any other outstanding evidence that might 
substantiate the veteran's claims.  The RO also afforded the 
veteran VA examinations of his claimed disorders, during 
which examiners addressed whether these disorders were 
present.  Inasmuch as the RO notified the veteran of the 
evidence needed to substantiate his claims and obtained and 
fully developed all evidence necessary for the equitable 
disposition of those claims, the Board may proceed in 
adjudicating those claims on the merits.

The Board has considered the veteran's attorney's contention 
that an advisory medical opinion or IME is warranted "[d]ue 
to the complexity and the inadequacy of the VA compensation 
examination," although neither the veteran nor his attorney 
has alleged how the November 1998 VA examination would be 
inadequate or has indicated in what manner these claims 
involve medical complexity or controversy.  The controlling 
regulation, 38 C.F.R. § 3.328, provides that, when warranted 
by the medical complexity or controversy involved in a 
pending claim, an advisory medical opinion may be obtained 
from one or more medical experts who are not employees of VA.  
Approval shall be granted only upon a determination by the 
Compensation and Pension Service that the issue under 
consideration poses a medical problem of such obscurity or 
complexity, or has generated such controversy in the medical 
community at large, as to justify solicitation of an 
independent medical opinion.  See also 38 C.F.R. § 20.901.  
The necessity of obtaining such an opinion is left to the 
discretion of the Board.  See Bielby v. Brown, 7 Vet. App. 
260, 269 (1994).  

The Board finds that, in the present case, the evidence does 
not demonstrate medical complexity or controversy concerning 
the veteran's service-connected urinary tract or bladder 
infection or a heart disorder manifested by sinus tachycardia 
to warrant an IME.  The medical question in this case is 
straightforward and involves a determination of whether the 
veteran currently has a disability (as opposed to a history 
only) of urinary tract or bladder infection or a heart 
disorder manifested by sinus tachycardia.  The November 1998 
VA compensation examination reflects current clinical 
findings, including the absence of clinical findings of 
disability, and do not involve any medical obscurity or 
complexity or medical controversy in the clinical assessment 
or diagnoses. 

The inadequacy of a VA examination is not a regulatory basis 
for an IME.  38 C.F.R. §§ 3.328, 20.901.  Nevertheless, the 
Board finds that a November 1998 VA compensation examination 
was adequate for rating purposes for the appealed issues 
addressed in this decision.  See 38 C.F.R. §§ 3.326, 4.2, 
4.42, 4.70 (2001).  The November 1998 VA compensation 
examination noted a thorough history and the veteran's 
complaints, conducted a current physical examination, entered 
current clinical findings regarding the veteran's heart and 
urinary system, and entered relevant diagnoses based on the 
history and/or current findings.  

The veteran claims that he is entitled to service connection 
for a urinary tract or bladder infection and sinus 
tachycardia because these conditions first manifested in 
service.  Service connection may be granted for disability 
resulting from injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be presumed if it is shown 
that the veteran served continuously for 90 days or more 
during a period of war or during peacetime after December 31, 
1946, and cardiovascular-renal disease, including 
hypertension, became manifest to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

The veteran in this case had active service from April 1996 
to September 1997.  Service medical records reflect that, 
during this time period, the veteran sought treatment for a 
complaint related to his urinary tract and bladder and 
reported a history of heart abnormalities.  Specifically, 
during a dental examination in October 1996, the veteran 
reported that he had a history of high blood pressure, with a 
reading of "163/8? a few days ago," and shortness of breath 
possibly due to being out of shape.  Although the examiner 
recorded the veteran's history, he did not diagnose 
hypertension or any other heart disorder.  In March 1997, the 
veteran reported that he had a bladder infection manifested 
by a burning sensation on urination.  During a follow-up 
visit the next day, an examiner diagnosed probable 
urethritis.  On separation examination in September 1997, the 
veteran did not report, and the examiner did not note, any 
urinary tract, bladder, or heart abnormalities.

VA examination reports, records from Mary Lanning Memorial 
Hospital and Dr. Reimer, an audiogram from Nu-Ear, and a 
letter from Dr. Salyards represent the only medical evidence 
of record that is dated after the veteran's discharge from 
service.  This evidence fails to support the veteran's claims 
because it discloses that the veteran has not been diagnosed 
with a urinary tract or bladder infection or a heart 
"disability" since he was discharged from service.  

According to this evidence, Dr. Salyards treated the veteran 
from September 1997, the month he was discharged from 
service, until April 2001, in part for chronic athlete's 
foot.  Dr. Salyards has indicated that there is nothing in 
his records of treatment of the veteran establishing that the 
veteran had a bladder condition during this time frame.

In November 1998, the veteran underwent VA general medical 
and mental disorders examinations.  During the general 
medical examination, the veteran reported that, four to six 
times annually, he experienced sharp pain and burning in his 
bladder on voiding.  He also reported that he had not passed 
kidney stones, been hospitalized for a urinary tract disease, 
undergone surgery, or had acute nephritis or a malignancy.  
The veteran reported no symptoms associated with his heart.  
The examiner ordered a urinalysis, which showed no 
abnormalities, and a urine culture, which showed 7,000 CFU/ML 
diphtheroids and 3,000 CFU/ML coagulase negative 
staphylococcus.  He also ordered an echocardiography, which 
showed the clinical finding of sinus tachycardia.  The 
examiner then wrote as diagnoses a "history of repeated 
urinary tract infection by patient history" and "[s]inus 
tachycardia."  Despite the findings of the studies, however, 
the examiner did not in fact diagnose a urinary tract or 
bladder infection or an underlying disability of the heart 
manifested by sinus tachycardia.  A purported diagnosis of a 
"history of" urinary tract infection is not a diagnosis of 
current disability.  Likewise, a clinical finding of sinus 
tachycardia does demonstrate a diagnosed medical disability 
which would cause sinus tachycardia. 

From 1998 to 2001, the veteran saw Dr. Reimer and was treated 
at Mary Lanning Memorial Hospital for multiple complaints not 
associated with the veteran's urinary tract, bladder, or 
heart.  During this time period, no examiner noted any 
urinary tract, bladder, or heart abnormalities. 

In December 2000, the Board remanded this claim to the RO for 
several purposes, including to afford the veteran additional 
VA examinations, during which examiners could determine 
whether the veteran's claimed disorders were at least as 
likely as not related to his period of active service.  In 
its Remand, the Board informed the veteran that a failure to 
report to the examinations might have adverse consequences.  
The RO made multiple efforts to contact the veteran, but 
because the veteran moved and did not report his new address 
to VA, the RO's efforts failed.  This is unfortunate, as VA's 
duty to assist is not a one-way street.  A veteran who wishes 
help cannot passively wait for it in those circumstances 
where his own actions are essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 
1 Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 
(1993).   

To merit an award of service connection under 38 U.S.C.A. § 
1110, the veteran must establish the existence of a present 
disability resulting from service.  See Boyer v. West, 210 
F.3d 1351, 1353-54 (Fed. Cir. 2000); Gilpin v. West, 155 F.3d 
1353, 1355-1356 (Fed. Cir. 1998); Degmetich v. Brown, 104 
F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case, the evidence does 
not support the veteran's assertion that he currently has a 
urinary tract or bladder infection or a heart disorder 
manifested by sinus tachycardia.  The veteran's assertion of 
current disabilities may not be considered a competent 
diagnosis of a current disability.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).  

For these reasons, the Board concludes that the preponderance 
of the evidence is against the veteran's claims of 
entitlement to service connection for a urinary tract or 
bladder infection and service connection for a heart disorder 
manifested by sinus tachycardia.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309; 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Board has 
considered the doctrine of affording the veteran the benefit 
of any existing doubt with regard to the issues on appeal.  
However, as the preponderance of the evidence is against the 
veteran's claims, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of either of these issues on that 
basis.  38 U.S.C.A. § 5107(b) (West Supp. 2001); 38 C.F.R. 
§ 3.102 (2001). 


ORDER

An appeal for service connection for a urinary tract or 
bladder infection is denied.

An appeal for service connection for a heart disorder 
manifested by sinus tachycardia is denied. 


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

